Citation Nr: 0931394	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-33 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 
percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for right shoulder rotator cuff tendonitis.  

3.  Entitlement to an evaluation in excess of 10 percent for 
fracture of the left calcaneus with plantar fasciitis.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.  

5.  Entitlement to an extraschedular evaluation for 
posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1970, October 1990 to July 1991, and from December 
2003 to March 2005.  He also served with the United States 
Army Reserves and retired in March 2008.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, granted service connection for 
the following disabilities: posttraumatic stress disorder 
(PTSD), 30 percent disabling; right shoulder rotator cuff 
tendonitis, 10 percent disabling; and tinnitus, 10 percent 
disabling; all effective March 2, 2005.  In the same rating 
decision, the RO continued the 0 percent disability 
evaluation for the Veteran's fracture of the left calcaneus 
with plantar fasciitis.  

In a September 2007 Decision Review Officer (DRO) decision, 
the RO increased the Veteran's service-connected fracture of 
the left calcaneus with plantar fasciitis to 10 percent 
disabling, effective March 2, 2005.  Additionally, the 
Veteran's service-connected PTSD was increased to 50 percent 
disabling, effective March 2, 2005, in the September 2007 DRO 
decision and ultimately to 70 percent disabling, effective 
March 2, 2005, as reflected in the December 2008 DRO 
decision.  The Veteran was advised of the above grant of 
increased ratings; however, he did not withdraw his appeal.  
In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of 
Appeals for Veterans Claims held that, on a claim for an 
original or increased rating, the Veteran will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy, even if partially granted, where less than the 
maximum benefit available is awarded.  Thus, this appeal 
continues.  

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the Veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2008).  

The issue of entitlement to a total disability rating based 
on individual unemployability may be reasonably inferred from 
the evidence of record.  Thus, this issue and entitlement to 
an extraschedular evaluation for PTSD will be addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the Veteran's appeal.

2.  On April 30, 2008, prior to the promulgation of a 
decision in this appeal, the Veteran indicated that he wished 
to withdraw from appellate status the issue of entitlement to 
an initial increased evaluation in excess of 10 percent for 
tinnitus.  

3.  The competent and probative medical evidence of record 
demonstrates that the Veteran's PTSD is characterized by 
recurrent memory and concentration problems, reduced 
socialization, difficulties with employment, panic attacks, 
sleep impairment, depressed mood, anger, hypervigilance, 
isolative behavior, nightmares, irritability, and intrusive 
thoughts.

4.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected right 
shoulder rotator cuff tendonitis is manifested by complaints 
of pain and some limitation of movement, but is not shown to 
have limitation of motion at the shoulder level, nor is there 
an ankylosis or impairment of the humerus, clavicle, or 
scapula.  

5.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected fracture of 
the left calcaneus with plantar fasciitis is manifested by no 
more than moderate impairment.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to an 
initial increased evaluation in excess of 10 percent for 
tinnitus have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2008).  

2.  The schedular criteria for an initial evaluation in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2008).  

3.  The criteria for an initial evaluation in excess of 10 
percent for right shoulder rotator cuff tendonitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Code 5024 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for left fracture calcaneus with plantar fasciitis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.40, 4.45, 
4.71a, Diagnostic Code 5276 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Decision    
A.  Withdrawn Claim

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008).  

On April 30, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
indicating that he would like to withdraw his appeal 
regarding entitlement to an increased rating for his service-
connected tinnitus.  Additionally, it was noted during the 
April 2009 Board hearing that the issue of entitlement to an 
increased rating in excess of 10 percent for tinnitus had 
been withdrawn.  As the Veteran has withdrawn his appeal as 
to the stated issue, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal on the 
issue, and it is dismissed without prejudice.  

B.  Increased Rating Claims

The Veteran asserts that he warrants evaluations in excess of 
those that have been assigned to his service-connected 
disabilities.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In general, when an increase in the disability rating is at 
issue, as is for the Veteran's service-connected fracture of 
the left calcaneus with plantar fasciitis, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
regards to the Veteran's service-connected PTSD and right 
shoulder rotator cuff tendonitis, which arose from the 
initially assigned rating, the level of disability at the 
time entitlement arose is of primary concern.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  It is noted that in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the United States Court 
of Appeals for Veterans Claims (Court) held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The factors involved in evaluating, and 
rating disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Posttraumatic Stress Disorder

At the April 2009 hearing, the Veteran reported symptoms of 
nightmares, sleeplessness, exaggerated startle response, 
night sweats, violent outbursts, anger, panic attacks, and 
anxiety.  The Veteran also stated that his PTSD has caused a 
strain on his marriage and forced him to become limited in 
family activities.  He contends that his service-connected 
PTSD is worse than the current evaluation contemplates.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.  

The Veteran has been assigned a 70 percent evaluation for his 
service-connected PTSD pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  Under the current schedular 
criteria, Diagnostic Code 9411, is evaluated under the 
general rating formula used to rate psychiatric disabilities.  
38 C.F.R. § 4.130 (2008).  In order to be entitled to the 70 
percent disability evaluation, the evidence must show 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.  

A 100 percent disability evaluation is warranted where the 
evidence shows total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.  

The Global Assessment Functioning (GAF) Scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined 
as denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A score of 51 to 
60 is defined as indicating moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 
(1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3 (2008).  

After reviewing the evidence of record, the Board finds no 
support for an evaluation in excess of 70 percent for the 
Veteran's service-connected PTSD.  First, the competent 
evidence does not demonstrate gross impairment in thought 
process or communication.  To the contrary, in June 2005, VA 
outpatient treatment records indicate that the Veteran's 
speech was essentially clear and coherent with no overt signs 
of thought disorder or psychosis.  Similarly, October and 
December 2005 VA outpatient treatment notes state that his 
speech was soft, but coherent, and his thought process was 
described as being linear and logical.  In February 2006, a 
VA physician reported the Veteran's speech as being intact in 
regards to naming, comprehension, and repetition.  Speech was 
of normal pace and volume with thought process being relevant 
and abstract as reported in October 2007, December 2007, and 
March 2008 VA outpatient treatment notes.  At the June 2008 
VA examination, the Veteran's speech and thought content were 
unremarkable.  Again in October 2008, a VA outpatient 
treatment note states that the Veteran's speech was of normal 
pace and volume, along with a relevant and abstract thought 
process.  Although his thought process showed 
circumstantiality at the June 2008 VA examination, the 
overall evidence of record is indicative of deficiencies in 
thinking, which is consistent with the currently assigned 70 
percent evaluation and does not indicate gross impairment of 
thought process such as to justify a 100 percent rating.  

Second, the competent evidence also fails to show persistent 
delusions or hallucinations.  There were no signs of auditory 
or visual hallucinations as noted in August 2005, October 
2005, and December 2005 VA outpatient treatment notes.  
Furthermore, no overt signs or psychosis were present during 
his visits to his local VA outpatient treatment facility in 
October 2007, December 2007, March 2008, and October 2008.  
Although the Veteran's wife asserts in a May 2009 statement 
that the Veteran indeed has hallucinations, but is unaware of 
them, the Veteran denied having auditory or visual 
hallucinations at the April 2009 hearing.  In addition, the 
June 2008 VA examiner found no signs of hallucinations.  

Third, such medical reports do not show an intermittent 
inability to perform activities of daily living, including 
maintenance of minimal personal hygiene.  A June 2005 VA 
outpatient treatment note refers to the Veteran's appearance 
as neat and appropriate.  Similarly, an August 2005 VA 
outpatient treatment note describes him as being clean and 
appropriately dressed, as well as October 2007, December 
2007, March 2008, and October 2008 VA outpatient treatment 
records all report the Veteran as being appropriately dressed 
and behaved.  Finally, the June 2008 VA examiner stated that 
the Veteran was clean, neatly groomed, and appropriately 
dressed.  The June 2008 VA examiner also concluded that the 
Veteran had no problems with activities of daily living.  

Fourth, the evidence is also void of disorientation to time 
or place.  Rather the June 2008 VA examination report reveals 
the Veteran is oriented to person, time, and place.  
Similarly, he was oriented times three on visits to his local 
VA outpatient treatment facility in June 2005 and February 
2006.  Finally, October 2007, December 2007, March 2008, 
October 2008 VA outpatient treatment records describe the 
Veteran as "fully oriented."  

Fifth, the Board notes there is some evidence of persistent 
danger of hurting self or others, but, the overall evidence 
shows that these difficulties are not nearly as severe as 
suggested.  The Veteran admitted to having homicidal ideation 
during a visit to his local VA outpatient treatment facility 
in October 2007 and October 2008, but denied suicidal 
ideation.  Furthermore, in a May 2008 statement and during 
the April 2009 hearing, the Veteran's wife referred to a 
situation when their youngest child spilled a glass of milk.  
The Veteran started screaming loudly, threw items lying on 
the kitchen counter, and "sl[ung] the kitchen chairs and bar 
stools."  In addition, at the June 2008 VA examination, the 
Veteran admitted to grabbing a student when he was angry and 
sometimes throwing objects in response to his frustration.  
There is no dispute that the Veteran has a history of 
intermittent inappropriate behavior; however, he denied any 
overt acts of physical violence towards his students, a 
history of violence or assaultiveness, and any episodes of 
violence towards his wife or children at the June 2008 VA 
examination.  Moreover, the submitted statements from his 
coworkers do not refer to the Veteran as being violent or 
angry, rather, he is described as being nervous, anxious, 
panicky, uneasy, and upset.  In essence, while the Veteran 
may have some intermittent periods of hurting himself or 
others, it does not rise to the level of persistent danger of 
hurting himself or others, as described in the 100 percent 
rating.  

Sixth, the Board acknowledges memory loss.  VA outpatient 
treatment records reflect complaints of memory problems.  In 
February 2006, the Veteran reported having trouble 
remembering things such as what he was doing, names of the 
students in his class, and even the subject matter he 
teaches.  He admitted to having no problems with long-term 
data.  The treatment record noted that the Veteran had a 
mini-mental state examination (MMSE) in December 2005, which 
reflected deficits in short-term recall and serial 7's.  Upon 
mental status examination, the VA resident physician 
diagnosed him with short-term memory deficit most likely 
related to his PTSD.  More recently, the June 2008 VA 
examiner stated that the Veteran's remote, recent, and 
immediate memory was moderately impaired.  He noted that a 
comprehensive neuropsychological examination was performed in 
June 2008, which showed "significant deviations in a number 
of areas including [his] immediate visual attention, his 
long-term recall particularly of verbal information, space 
perception, bilateral motor dexterity, as well as divergent 
reasoning for nonverbal information."  The Board concedes 
that the Veteran has memory problems because of his PTSD, but 
the preponderance of the evidence is against finding that his 
PTSD results in memory impairment to a degree consistent with 
the 100 percent rating.  As noted in the June 2008 VA 
examination report, the examiner of the neuropsychological 
examination concluded that the Veteran's deficits are 
sufficient to interfere with his functioning in everyday life 
circumstances and may make it "difficult" for him to 
perform adequately in a consistent fashion in his capacity as 
a teacher . . . ."  Therefore, his memory impairment does 
not rise to the level of memory loss causing total 
occupational and social impairment as described in the 100 
percent rating.  

Seventh, the Board also recognizes the Veteran's GAF scores 
throughout the pendency of his appeal.  VA outpatient 
treatment records reflect GAF scores of 45 and 55 in October 
2007 and October 2008.  During the April 2006 and June 2008 
VA examinations, the Veteran was assigned GAF scores of 55 
and 51 respectively.  The lower GAF score (45) contained 
within the Veteran's VA outpatient treatment records does not 
serve as a basis for a higher initial evaluation here because 
it is not consistent with the evidence of record.  For 
example, neither the April 2006 or June 2008 VA examination 
report contains any objective findings to show that the 
Veteran suffers from serious symptoms, such as suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
or has a serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  
Thus, the lower GAF score of record is not to be found very 
probative.  In contrast, the GAF scores of 51 and 55 are 
found to be more consistent with the demonstrated 
symptomatology of record.  Such GAF scores are indicative of 
moderate symptoms, but when considering the evidence as a 
whole, does not justify assignment of the next-higher 100 
percent rating.  An evaluation is based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126(a) (2008).  

The Board is aware that the symptoms listed under the 100 
percent evaluation are essentially examples of the type and 
degree of symptoms for that evaluation, and that the Veteran 
need not demonstrate those exact symptoms to warrant a 100 
percent evaluation.  Nevertheless, the Board finds that the 
record does not show the Veteran manifested symptoms that 
equal or more nearly approximate the criteria for a 100 
percent evaluation at any time during the pendency of this 
appeal.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

In this case, as noted above, the Veteran's symptoms are not 
productive of, or consistent with, the criteria for a 100 
percent rating.  The Veteran's PTSD does not more nearly 
approximate the symptoms required to warrant the next higher 
evaluation, and any worsening or increase in severity 
throughout the pendency of this appeal remains contemplated 
by the 70 percent rating now in effect.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The Board acknowledges the personal statements submitted by 
the Veteran's wife, family members, and several of his 
coworkers, which describe the Veteran's symptomatology 
associated with his PTSD, but finds that the currently 
assigned 70 percent evaluation for PTSD appropriately 
reflects the Veteran's symptoms throughout the entire rating 
period on appeal, and there is no basis for a higher rating.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).



Right Shoulder Rotator Cuff Tendonitis

The Veteran testified during the April 2009 hearing that his 
service-connected right shoulder disability is worse than the 
current evaluation contemplates.  He explained that his 
service-connected right shoulder disability affects his range 
of motion and prevents him from reaching over and grasping 
things above his head.  He admitted to taking Motrin or Advil 
for his symptoms, but he continues to endure constant pain in 
the right shoulder.  The Veteran asserts that his service-
connected right shoulder disability warrants a higher rating.  

VA outpatient treatment records beginning in March 2005 
reflect complaints and treatment for the Veteran's service-
connected right shoulder disability.  In March 2005, the 
Veteran visited his local VA outpatient treatment facility 
for an orthopedic surgery consult.  It was noted that the 
Veteran has endured right shoulder pain for three to four 
months due to no specific injury.  A Magnetic Resonance Image 
(MRI) at Occupational Safety and Health (OSH) showed minimal 
signal changes at the anterior labrum with a strain/partial 
tear at the subscapularis muscle.  He had limited physical 
therapy while stationed in Kuwait with slight relief from 
injection.  Examination of the right shoulder revealed 
negative lift-off test, positive Hawkins/Neer test, and 
negative O'Brien's test.  Range of motion testing conducted 
reflected forward flexion to 140 degrees, abduction to 110 
degrees, and external rotation to 25 degrees.  The Veteran 
was diagnosed with impingement and subscapularis inflammation 
with possible partial tear of the right shoulder.  He was 
given an injection and requested to return for physical 
therapy and follow-up treatment.  

In April 2005, the Veteran began physical therapy at the 
local VA outpatient treatment facility.  On the initial 
visit, the attending VA physician reported forward flexion to 
132 degrees, abduction to 108 degrees, external rotation to 
26 degrees, and internal rotation behind his back to one inch 
past midline.  The Veteran was limited in horizontal 
abduction on the right by 15 degrees as compared to the left, 
and his strength of the right shoulder was limited by pain 
above 90 degrees of elevation, which is within normal limits 
distally.  There were no sensory deficits noted, and special 
testing exhibited slightly positive results for Neers and 
Hawkins-Kennedy on the right.  The Veteran was assessed with 
signs and symptoms consistent with right shoulder impingement 
syndrome.  He was instructed on home exercises and requested 
to return for physical therapy treatment in one month.  On 
return for follow-up treatment in May 2005, the Veteran 
stated that his shoulder had improved, and he was performing 
lawn activities, including digging without exacerbation of 
his shoulder.  Range of motion of the right shoulder was 
within normal limits with the exception of diminished 
horizontal abduction by 10 degrees.  Special testing was 
negative along with negative palpation examination for 
tenderness.  He was treated with spray and stretch, followed 
by moist heat for approximately 10 minutes, and further 
stretching to the pectorals and subscapularis.  He was 
diagnosed with resolving right shoulder impingement syndrome 
and recommended to continue home exercises, as well as apply 
ice for inflammation four to six times per day.  

In February 2006, the Veteran was afforded a VA examination 
for his service-connected right shoulder disability.  He 
reported the onset of his disability in 2004 that has 
progressively worsened since that time.  The Veteran informed 
the examiner that his current treatment regime consisted of 
exercise, nonsteroidal anti-inflammatory drugs (NSAIDs) and 
status post injection.  

Physical examination of the right shoulder revealed no motor 
loss or sensory loss.  Deep tendon reflexes were 2+ for 
triceps and biceps.  Range of motion testing was forward 
flexion to 175 degrees with pain at 160 degrees, abduction to 
170 degrees with pain at 90 degrees, external rotation to 60 
degrees with pain at 60 degrees, and internal rotation to 80 
degrees with pain at 80 degrees.  The VA examiner indicated 
that there was no additional loss of motion on repetitive use 
of the joint due to pain, fatigue, weakness, or lack of 
endurance.  He was diagnosed with right shoulder pain that 
causes problems with lifting and carrying due to pain.  

The Veteran was afforded a second VA examination in May 2008 
for his service-connected right shoulder disability.  He 
reported that his right shoulder was progressively worsening, 
and his treatment using NSAIDs has only received a fair 
response.  The Veteran admitted to having pain in the right 
shoulder, denied having a deformity, giving way, instability, 
stiffness, weakness, incoordination, decreased speed of joint 
motion, episodes of dislocation or subluxation, locking 
episodes, effusions, flare-ups, and symptoms of inflammation 
associated with his service-connected right shoulder 
disability.  

Upon physical examination of the Veteran, the VA examiner 
noted that there was no weight-bearing joint affected, 
evidence of abnormal weight bearing, loss of a bone or part 
of a bone, recurrent shoulder dislocations, or inflammatory 
arthritis.  However, there was tenderness, abnormal motion, 
guarding of movement, mild wasting anterior deltoid, 
elevation of the right scapula, and mild shoulder dyskinesis.  
Range of motion testing of the right shoulder was flexion to 
150 degrees, abduction to 160 degrees, external rotation to 
80 degrees, and internal rotation to 75 degrees.  There was 
objective evidence of pain following repetitive motion, but 
no additional limitations after three repetitions of range of 
motion or the presence of joint ankylosis.  X-ray results 
reflected no osseious or articular abnormality, and the VA 
examiner diagnosed the Veteran with degenerative changes 
involving the AC (acromioclavicular) joint, anterior labral 
tear, and an otherwise unremarkable MRI right shoulder 
without evidence of rotator cuff tear.  She concluded that 
the Veteran's right shoulder disability significantly effects 
his usual occupation because he has continuing pain and 
problems with lifting and carrying.  

The Veteran returned to his local VA outpatient treatment 
facility in June 2008 for a routine visit.  His complaints of 
chronic right shoulder pain were noted, along with a recent 
x-ray showing a right labral tear.  He reported taking 
Ibuprofen for the pain.  

The Veteran's right shoulder disability is currently rated by 
analogy, under Diagnostic Code 5024, located in 38 C.F.R. § 
4.71a.  This is the rating code for tenosynovitis, which 
provides that the disease will be rated on limitation of 
motion of the affected part, as degenerative arthritis.  
Degenerative arthritis is rated under Diagnostic Code 5003, 
also located in 38 C.F.R. § 4.71a.  Under Diagnostic Code 
5003, when the limitation of motion of the specific joint or 
joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

In the absence of limitation of motion, degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent rating.  A 
10 percent rating is warranted for degenerative arthritis X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  Note (1) The 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Note 
(2) The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic codes 5013 to 5024, inclusive.  Id.

In rating musculoskeletal disabilities of the extremities, a 
distinction is made between major (dominant) and minor 
extremities.  As the Veteran is right-handed, his right 
shoulder is the major extremity.  

The Diagnostic Code for a rating shoulder disability based on 
limitation of motion is 5201, which provides a 20 percent 
rating when motion of either arm is limited to shoulder 
level, a 30 percent rating when major arm motion is limited 
to midway between the side and shoulder level, and a 40 
percent rating when major arm motion is limited to 25 degrees 
from the side.  38 C.F.R. § 4.71a.  

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I.  

Based upon the evidence of record, there is no medical 
evidence showing that the Veteran's service-connected right 
shoulder disability is productive of limitation of motion of 
the arm at the shoulder level, or midway between the side and 
shoulder, and thus, he is not entitled to a rating higher 
than 10 percent under Diagnostic Code 5024-5201.  As noted 
above, a 10 percent has already been assigned based on 
limitation of motion of the arm.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  For the Veteran to be entitled to a 20 
percent rating, at a minimum, the evidence would have to show 
limitation of motion of the arm at shoulder level, which is 
essentially 90 degrees of abduction.  The medical evidence of 
record fails to show that the range of motion of the 
Veteran's right arm is limited to shoulder level.  VA 
outpatient treatment records dated March 2005 and April 2005 
reflect forward flexion to 140 degrees and 132 degrees, with 
abduction to 110 degrees and 108 degrees.  Additionally both 
the February 2006 and May 2008 VA examination reports note 
forward flexion readings of 175 and 150 degrees, as well as 
abduction readings of 170 and 160 degrees.  As such, the 
Veteran fails to meet the criteria for a schedular rating in 
excess of 10 percent for his right shoulder disability under 
Diagnostic Code 5201.  

The Board has considered whether, due to additional 
limitation of motion due to pain, swelling, weakness, or 
excess fatigability, the Veteran's disability picture most 
nearly approximates the next-higher 20 percent evaluation 
under Diagnostic Code 5201.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this 
regard, the Board notes the Veteran's continuing complaints 
of painful motion of his right shoulder, but the February 
2006 VA examiner concluded that the Veteran's range of motion 
was limited by pain, and not by fatigue, weakness, lack of 
endurance, or incoordination.  Also, the May 2008 VA examiner 
opined that the Veteran's right shoulder range of motion was 
limited by pain, but no additional limitations after 
repetitive range of motion testing.  Thus, the Board finds 
that any functional impact of pain associated with the 
Veteran's service-connected right shoulder disability has 
already been contemplated in the 10 percent assigned rating.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.

The Board also notes that the Veteran was diagnosed with 
degenerative changes involving the AC joint as noted in the 
May 2008 VA examination report.  However, the ratings code 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Additionally, and in any event, the record is 
void of the involvement of 2 or more major joints or 2 or 
more minor joints with incapacitating exacerbations.  In 
fact, none of the records reflect incapacitating episodes, 
and the Veteran denied having any incapacitating events 
during the May 2008 VA examination.  As such, consideration 
in this regard is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

The Board has also further considered evaluation of the 
Veteran's right shoulder disability under all other 
potentially appropriate diagnostic codes.  In this case, the 
Veteran's right shoulder does not have ankylosis as the 
Veteran demonstrated movement of his right shoulder in all 
planes of excursion during the February 2006 and May 2008 VA 
examinations.  Additionally, the record is void of any 
impairment of the humerus, clavicle, or scapula.  Thus, 
Diagnostic Codes 5200, 5202, and 5203 are not for application 
in this case and do not provide a higher evaluation for the 
Veteran's service-connected right shoulder disability.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2008).  

The Board finds that staged ratings are not warranted here, 
as the degree of impairment due to his service-connected 
right shoulder rotator cuff tendonitis has not varied 
significantly during the appeal period.  See Hart v. 
Mansfield, supra.
The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability is worse than the 10 percent evaluation; however, 
the objective medical evidence does not support the 
contention for a higher evaluation.  The Board finds that the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for right shoulder 
rotator cuff tendonitis, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.  

Fracture of the Left Calcaneus with Plantar Fasciitis

By way of procedural background, service connection for 
fracture of the left calcaneus with plantar fasciitis was 
granted in a July 1995 rating decision and assigned a 0 
percent disability evaluation, effective October 13, 1994, 
under Diagnostic Code 5276.  In January 2006, the Veteran 
filed a formal claim seeking an increased rating for his 
service-connected left foot disability.  The RO continued the 
0 percent evaluation in the June 2006 rating decision, and 
the Veteran appealed therefrom.  Thereafter, in a September 
2007 DRO decision, the RO increased his evaluation to 10 
percent disabling, effective March 2, 2005.  During the April 
2009 hearing, the Veteran asserted that his service-connected 
left foot disability is in constant pain and worse than the 
current evaluation contemplates.  

The Veteran was afforded a VA examination in February 2006 
for his service-connected left foot disability.  At the 
February 2006 VA examination, the Veteran complained of left 
foot pain, but denied flare-ups of joint disease and the use 
of assistive aids needed for walking.  Physical examination 
of the Veteran revealed normal feet with no muscle weakness, 
muscle atrophy, muscle spasm, joint swelling, effusion, 
tenderness, laxity, amputation, or ankylosis.  Fracture 
residuals were reported as being normal, and arches were of 
normal height.  The VA examiner noted no evidence of flat 
feet, but the presence of pain with palpation of the left 
heel and normal calcaneal inversion with coming to the toes.  
X-rays of the left foot demonstrated no fracture or lytic 
lesion.  He was diagnosed with left heel pain, left calcaneal 
fracture, and resolved plantar fasciitis.  The VA examiner 
indicated that his service-connected left foot disability 
caused problems with lifting and carrying.

A second VA examination was conducted in May 2008 for his 
service-connected left foot disability.  He informed the 
examiner that since he initially injured his left foot during 
his active service, his left heel has hurt since that time.  
In the last couple of months, he has endured cramping in the 
foot, and his use of NSAIDs on an as needed basis has 
resulted in a fair treatment response.  There is pain all 
around the left heel, but no inflammation, fracture site 
motion, history of deformity, fever, general debility, flare-
ups of bone, joint disease, history of bone neoplasm, or 
history of osteomyelitis.  The Veteran also denied the use of 
assistive devices needed for walking.  

Upon physical examination of the Veteran, the VA examiner 
found no evidence of leg shortening, bone abnormality, joint 
abnormality, signs of active infection, weight bear joint 
being affected, genu recurvatum, constitutional signs of bone 
disease, or malunion of the os calcis or astragalus.  It was 
determined that the Veteran is able to stand up to one hour 
and walk more than a quarter of a mile, but less than one 
mile.  The VA examiner also noted tenderness at the posterior 
tibial muscle mass, the medial tibia, the medial malleolus, 
and along the plantar fasciia.  No bone abnormality was noted 
by radiographic examination or physical exam.  The Veteran 
was diagnosed with status post calcaneal fracture, mild 
plantar fasciitis, and moderate tibial tendonitis.  The VA 
examiner concluded that the Veteran's left foot disability 
has significant effects on his occupational activities such 
as decreased mobility and problems with lifting and carrying 
due to pain.  

The Board notes that VA outpatient treatment records fail to 
show treatment for the Veteran's service-connected left foot 
disability.  

Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent evaluation for his service-connected 
left foot disability pursuant to Diagnostic Code 5276.  A 20 
percent or 30 percent evaluation is assigned respectively for 
severe unilateral or bilateral acquired flatfoot, with 
objective evidence of marked deformity, pain on manipulation 
and use accentuated an indication of swelling on use, and 
characteristic callosities.  A 30 percent or 50 percent 
evaluation is assigned respectively for pronounced unilateral 
or bilateral acquired flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).  

After a careful review of the medical evidence of record, the 
Board finds that the evidence does not support the Veteran's 
claim for a higher evaluation.  In this case, the Veteran's 
service-connected left foot disability is not severe and not 
shown to result in marked deformity, swelling on use, or 
exhibit characteristic callosities to warrant a higher 
evaluation under Diagnostic Code 5276.  While the Veteran 
demonstrated pain in his left foot at both VA examinations of 
record, pain is contemplated in the 10 percent evaluation 
currently assigned.  Therefore, the Veteran's overall 
symptoms associated with his service-connected left fracture 
calcaneus with plantar fasciitis are not severe and are not 
sufficient to warrant a higher rating.  

The Board has considered whether the Veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the Veteran does not 
have bilateral weak foot, claw foot (pes cavus), 
metatarsalgia, unilateral hallux valgus, unilateral hallux 
rigidus, hammer toe, or malunion or nonunion of the tarsal or 
metatarsal bones to warrant an evaluation under Diagnostic 
Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5277, 5278, 5279, 5280, 
5281, 5282, 5283 (2008).  

The Board notes that the Veteran was diagnosed with moderate 
posterior tibial tendonitis at the May 2008 VA examination.  
Under Diagnostic Code 5284, a 10 percent rating is warranted 
for a moderate foot injury, 20 percent for a moderately 
severe foot injury, and 30 percent for a severe foot injury.  
See 38 C.F.R. § 4.72, Diagnostic Code 5284.  The medical 
evidence of record does not show that the Veteran has a 
moderately severe foot injury or greater to warrant a higher 
evaluation under Diagnostic Code 5284.  Again, the most 
recent VA examiner described the Veteran's posterior tibial 
tendonitis as "moderate," which is the criterion for a 10 
percent disability rating under this code.  Thus, the 
Veteran's symptoms attributable to his service-connected left 
foot disability are adequately contemplated in the current 10 
percent disability rating.  

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45 (2008).  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In this case, 
Diagnostic Code 5276 is not based on limitation of motion; 
therefore, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do 
not apply.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the Veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board has also considered whether the Veteran is entitled 
to a "staged" rating for his service-connected fracture of 
the left calcaneus with plantar fasciitis, as the Court 
indicated can be done in this type of case.  See Hart v. 
Mansfield, supra.  However, upon reviewing the longitudinal 
record in this case, we find that at no time during the 
rating period on appeal has the service-connected left foot 
disability been more disabling than as currently rated under 
the present decision.  

The Veteran is competent to report his symptoms, and the 
Board does not doubt the sincerity of the Veteran's belief 
that his service-connected disability has worsened; however, 
the objective clinical findings do not support his assertions 
for the reasons stated above.  As the preponderance of the 
evidence is against the Veteran's claim for an increased 
rating for his fracture of the left calcaneus with plantar 
fasciitis, the benefit-of-the-doubt doctrine is not for 
application, and an increased rating must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.  

Extraschedular Consideration

The Board notes that an extraschedular evaluation is not for 
consideration for the Veteran's service-connected right 
shoulder rotator cuff tendonitis and left calcaneus with 
plantar fasciitis.  There is no indication that the schedular 
criteria is inadequate to evaluate the Veteran's service-
connected disabilities.  The evidence does not establish that 
his service-connected right shoulder and left foot 
disabilities have cause marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, it does not establish that the Veteran's service-
connected right shoulder and left foot disabilities 
necessitate frequent periods of hospitalization.  In light of 
the foregoing, the Veteran's claims do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  





II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

For an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder or 
of greater interference with work or activities of daily life 
is required to support a claim for increased evaluation; that 
it include at least general notice of more particularized 
bases of granting increased evaluations where, as here, 
particular criteria beyond mere increase in severity may be 
required for assignment of a higher disability rating; that 
it include notice that a particular rating will be assigned 
by applying diagnostic codes; and that it include notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

Regarding the Veteran's service-connected fracture of the 
left calcaneus with plantar fasciitis, the RO sent a letter 
to the Veteran in February 2006 regarding the VCAA notice 
requirements.  In the letter, the Veteran was informed that 
the evidence necessary to substantiate the claim for an 
increased evaluation would be evidence showing that his 
disability is worse than the current evaluation contemplates.  
It also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter also stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  

While the Board acknowledges the February 2006 letter, the 
VCAA duty to notify has not been satisfied because the letter 
did not specifically advise the Veteran that he could provide 
medical or lay evidence demonstrating a worsening or increase 
in severity of his disability and the effect that worsening 
has on his employment and daily life.  The letter also failed 
to notify the Veteran that he may submit evidence such as lay 
statements, medical statements, employer statements, job 
application rejections, and any other evidence indicative of 
an increase in his disability or exceptional circumstances 
relating to the disability.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  More recently, in Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009), the Supreme Court held that 
the Federal Circuit's harmless error framework conflicts with 
38 U.S.C.A. § 7261(b)(2) requirement that the Veterans Court 
take "due account of the rule of prejudicial error."  The 
Supreme Court explained that such task prevents the reviewing 
court from directly asking the harmless error question, 
imposes unreasonable evidentiary burden on VA, and requires 
VA and not the claimant to explain the harmless error when 
the Court has ruled that the party "seek[ing] to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted."  Id. at 1705.  
As such, because the harmless error requirement is viewed as 
"too complex and rigid[,]" the Board is not required to 
determine whether the notice errors affected the essential 
fairness of the adjudication.  Id. at 1698.  However, the 
Veteran had actual knowledge of what was necessary to 
substantiate his claim for an increased rating, which is 
shown by his August 2006 statement and testimony at the April 
2009 personal hearing, contending that his disability has 
worsened in severity and affects his overall daily 
functioning.  

Turning to the Veteran's service-connected PTSD and right 
shoulder rotator cuff tendonitis, the claims arise from the 
Veteran's disagreement with the initial evaluations following 
the grants of service connection.  In this case, the Veteran 
was provided a VCAA letter in February 2006 which informed 
him of the evidence necessary to substantiate a claim for 
service connection.  Courts have held that once service 
connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
November 1997 to October 2008 and private treatment records 
dated June 2008.  The Veteran was also provided VA 
examinations in connection with his claims.  Specifically, 
the 2006 and 2008 VA examinations are adequate for rating 
purposes.  The examiners reviewed the Veteran's claims file, 
noted his medical history, and recorded pertinent examination 
findings.  All obtainable evidence identified by the Veteran 
relative to the claims have been obtained and associated with 
the claims file.  Neither the Veteran nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d


ORDER

The appeal as to entitlement to an initial evaluation in 
excess of 10 percent for tinnitus is dismissed.  

Entitlement to an initial evaluation in excess of 70 percent 
under the schedular criteria for posttraumatic stress 
disorder is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for right shoulder rotator cuff tendonitis is denied.  

Entitlement to an evaluation in excess of 10 percent for 
fracture of the left calcaneus with plantar fasciitis is 
denied.  


REMAND

The Veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling.  At the April 2009 personal hearing, 
the Veteran stated that he has been a teacher for 26 years 
and is retiring at the end of the school year because of his 
service-connected PTSD.  He testified that he has to "leave 
early" because of his PTSD.  

Based upon the foregoing, the Board finds this case presents 
unusual or exceptional circumstances, in that the Veteran's 
service-connected PTSD does not warrant an increased rating 
based on the schedular rating criteria but, there is evidence 
indicating that he will retire early from the school system 
because his service-connected PTSD.  As a result, a referral 
of the PTSD claim to the Director of the VA Compensation and 
Pension Service for extraschedular consideration is 
warranted.  The authority to assign extraschedular ratings 
has been specifically delegated to the Under Secretary for 
Benefits and the Director of the Compensation and Pension 
Service, and not the Board, in the first instance.  
Therefore, the correct course of action for the Board, where 
it finds that entitlement to an extraschedular evaluation may 
be present, is to raise the issue and remand it for the 
proper procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996).

Additionally, the Board finds that the Veteran and the 
evidence of record have raised a claim of entitlement to a 
total disability rating based on individual unemployability.  
Where there is a claim for an increase rating from a Veteran 
whose schedular rating meets the minimum criteria under 38 
C.F.R. § 4.16(a) and there is evidence of unemployability 
associated with that service connected disability, 
consideration of that claim for increase must also include a 
reasonably raised claim for a TDIU rating.  See Norris v. 
West, 12 Vet. App. 413, 419-422 (1999); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a 
Veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and the VA must consider total disability based on individual 
unemployability).  

In VAOPGCPRPEC 6-96, VA General Counsel held that when the 
issue of entitlement to an extraschedular rating or a TDIU 
rating for a particular service-connected disability or 
disabilities is raised in connection with a claim for an 
increased rating for such disability or disabilities, the 
Board would have jurisdiction to consider that issue and if 
the Board determines that further action by the RO is 
necessary with respect to the issue, the Board should remand 
that issue. 

Accordingly, the case is REMANDED for the following action:  

1.  Send the Veteran additional VCAA 
notice as to the issue of entitlement to 
a TDIU.  All notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159 (2008), must be fully met.  

2.  Refer the Veteran's PTSD claim to the 
Director of Compensation and Pension 
Service pursuant to the provisions of 38 
C.F.R. § 3.321(b) for consideration of 
whether an extraschedular rating is 
warranted for the Veteran's PTSD.  

3.  Thereafter, conduct any additional 
development deemed appropriate for the 
TDIU claim.  

4.  Thereafter, adjudicate the issues of 
to an extraschedular evaluation for PTSD 
and entitlement to a TDIU.  If the 
benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
within which to respond thereto.  If the 
claims remain denied, the Veteran and his 
representative should be provided an 
appropriate Supplemental Statement of the 
Case (SSOC), and afforded the opportunity 
to respond.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


